Case: 11-30740     Document: 00511844808         Page: 1     Date Filed: 05/04/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            May 4, 2012
                                     No. 11-30740
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ALLISON HARGRAVE,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                       for the Western District of Louisiana
                             USDC No. 6:10-CR-164-1


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Dr. Allison Hargrave pleaded guilty, pursuant to a plea agreement, to one
count of attempting to entice a minor to engage in criminal sexual activity.
Hargrave, a school counselor, admitted that she sent sexually explicit emails and
text messages to a 14-year-old student she counseled and that she engaged in
sexual activities with the student. She received a 360-month prison sentence,
which was significantly above the advisory guidelines range of 135 to 168
months of imprisonment. She now challenges that sentence, arguing that it is

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30740    Document: 00511844808      Page: 2   Date Filed: 05/04/2012

                                  No. 11-30740

substantively unreasonable. Under any standard of review, we affirm. See
United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2006).
      An above-guidelines sentence is unreasonable if it “(1) does not account for
a factor that should have received significant weight, (2) gives significant weight
to an irrelevant or improper factor, or (3) represents a clear error of judgment
in balancing the sentencing factors.” Peltier, 505 F.3d at 392 (internal quotation
marks and citation omitted). We also consider the extent of the variance from
the guidelines range. United States v. Brantley, 537 F.3d 347, 349 (5th Cir.
2008).    “Appellate review for substantive unreasonableness is highly
deferential.” United States v. Scott, 654 F.3d 552, 555 (5th Cir. 2011) (internal
quotation marks and citation omitted).
      First, Hargrave contends that the evidence that she put forward at
sentencing, including the testimony of a psychiatrist that she suffered from
mental illness, letters of support from community members, and a statement
admitting guilt, militated in favor of a lower sentence. The district court
explicitly stated that it took this evidence into account. It merely determined
that these mitigating factors were outweighed by other sentencing factors
including the “horrific” nature of the crime and the need to promote respect for
the law and impose just punishment. Notably, the child victim testified at the
sentencing. Hargrave’s arguments amount to a disagreement with the weight
the court gave to the sentencing factors and do not establish that the court erred.
See Gall v. United States, 552 U.S. 38, 51-52 (2007) (explaining that appellate
courts will not reweigh the sentencing factors); United States v. Hernandez, 633
F.3d 370, 375-76 (5th Cir. 2011) (holding that a district court does not err by
weighing some § 3553(a) factors more heavily than others) .
      Second, explaining that the victim suffered from emotional problems even
before she met Hargrave, Hargrave faults the district court for relying on the
fact that the victim continued to suffer these troubles after the abuse to justify
the higher sentence. The court, though, recognized that the victim suffered from

                                        2
   Case: 11-30740    Document: 00511844808      Page: 3   Date Filed: 05/04/2012

                                  No. 11-30740

emotional problems when she met Hargrave, but determined that this was an
aggravating factor because Hargrave exploited the victim despite Hargrave’s
knowledge of the victim’s mental state. “‘[T]he sentencing court is in a better
position to find facts and judge their import under the 18 U.S.C. § 3553(a) factors
with respect to a particular defendant.’”      Scott, 654 F.3d at 555 (quoting
Hernandez, 633 F.3d at 375). Hargrave also argues that the impact of the crime
on the victim was taken into account by the Sentencing Guidelines and thus did
not justify an enhanced sentence. However, even if the district court did rely on
factors that were already taken into account by the Guidelines, this was not
improper. See United States v. Williams, 517 F.3d 801, 810-11 (5th Cir. 2008).
      Third, Hargrave argues that the Government failed to provide evidentiary
support for arguments it made at sentencing that Hargrave was a predator and
that a high sentence would deter teachers from preying on students. However,
nothing in the court’s discussion of its sentence suggests that it made these
findings or based its sentence on these assertions.
      Although the sentence is significantly above the guidelines range, the
district court tied its reasons to specific facts and particular § 3553(a) factors,
and the reasons sufficiently support the extent of the variance. See Williams,
517 F.3d at 812-13. The court carefully considered what sentence would be most
appropriate, explicitly rejecting both a within-guidelines sentence and also the
statutory maximum sentence. The court made an individualized assessment and
was free to conclude, as it did, that in Hargrave’s case the guidelines range gave
insufficient weight to some of the sentencing factors. See id. at 809.
      AFFIRMED.




                                        3